Citation Nr: 0818234	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-20 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent for chronic bronchitis and bilateral bronchiectasis 
prior to July 30, 2004, and in excess of 30 percent since 
July 31, 2004.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1952 to May 
1952.

This case is before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection and an initial 10 percent rating for chronic 
bronchitis and bilateral bronchiectasis.  By a December 2006 
decision, the Board denied service connection for chronic 
rhinosinusitis and allergic sinusitis and denied an increased 
initial rating for chronic bronchitis and bilateral 
bronchiectasis.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A January 2007 rating decision increased the rating for 
chronic bronchitis and bilateral bronchiectasis to 30 percent 
effective July 30, 2004.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  Pursuant to a Joint Motion for Remand, 
in a December 2007 Order, the Court vacated that part of the 
Board's decision which denied an increased initial rating for 
chronic bronchitis and bilateral bronchiectasis, and remanded 
that claim to the Board for readjudication, in accordance 
with the Joint Motion.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim for an increased initial rating for chronic 
bronchitis and bilateral bronchiectasis.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Robinette v. Brown, 8 Vet. App. 76 
(1995).  The Board regrets the additional delay that will 
result from this remand.  Nevertheless, the Board is 
constrained by the fact that proper adjudication of the claim 
requires additional development.

The veteran was diagnosed with and treated for bilateral 
pneumonia in service.  In May 2003, the RO granted service 
connection and a 10 percent initial rating for chronic 
bronchitis and bronchiectasis, effective March 16, 1993, the 
date of claim.  In January 2007, the RO increased the rating 
for chronic bronchitis and bilateral bronchiectasis to 30 
percent effective July 30, 2004.  He seeks a higher initial 
rating because he feels that his symptoms were more severe at 
the time of the claim and have worsened since the initial 
rating.

The criteria for rating respiratory disorders changed 
effective October 7, 1996.  61 Fed. Reg. 46,720 (Sep. 5, 
1996).  Amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  However, the prior 
regulation can be applied during the entire pendency of the 
appeal if more favorable than the amended regulation.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25,179 
(May 4, 2004); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Prior to the change, chronic bronchitis was rated as follows: 
a 10 percent rating was warranted if symptoms were moderate 
with considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  A 30 percent rating 
was warranted if symptoms were moderately severe with 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent rating was warranted if symptoms 
were severe with a severe productive cough and dyspnea on 
slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment.  A 100 percent rating was 
warranted if symptoms were pronounced with copious productive 
cough and dyspnea at rest; pulmonary function testing showing 
a severe degree of chronic airway obstruction; with symptoms 
of associated severe emphysema or cyanosis and findings of 
rightsided heart involvement.  38 C.F.R. § 4.97, DC 6600 
(1995).  Bronchiectasis was rated as follows: a 10 percent 
rating was warranted if symptoms were mild with paroxysmal 
cough, mostly at night or morning with purulent 
expectoration.  A 30 percent rating was warranted if symptoms 
were moderate with persistent paroxysmal cough at intervals 
throughout the day, abundant purulent and fetid 
expectoration, and slight, if any, emphysema or loss of 
weight.  A 60 percent rating was warranted if symptoms were 
severe with considerable emphysema, impairment in general 
health manifested by loss of weight, anemia, or occasional 
pulmonary hemorrhages; occasional exacerbations of a few days 
duration, with fever, etc., are to be expected; demonstrated 
by lipiodol injection and layer sputum test.  A 100 percent 
rating was warranted if symptoms were pronounced in 
aggravated form, marked emphysema, dyspnea at rest or on 
slight exertion, cyanosis, marked loss of weight or other 
evidence of severe impairment of general health.  38 C.F.R. 
§ 4.97, DC 6601 (1995).

After October 7, 1996, chronic bronchitis is rated on the 
basis of pulmonary impairment using the results of a 
pulmonary function test.  A 10 percent rating is warranted if 
the Forced Expiratory Volume in one second (FEV-1) is 71 to 
80 percent of predicted value, the ratio FEV-1/ Forced Vital 
Capacity (FVC) is 71 to 80 percent, or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) is 66 to 80 percent predicted.  A 30 percent 
rating is warranted if FEV-1 is 56 to 70 percent of predicted 
value, or FEV-1/FVC is 56 to 70 percent, or if DLCO (SB) is 
56 to 65 percent predicted. A 60 percent rating is warranted 
if FEV-1 is 40 to 55 percent of predicted value, FEV-1/FVC is 
40 to 55 percent, DLCO(SB) is 40 to 55 percent predicted, or 
if maximum oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is warranted 
with FEV-1 of less than 40 percent predicted, or FEV-1/FVC of 
less than 40 percent, or; with DLCO (single breath) less than 
40 percent predicted, or with maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or with cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episodes of acute respiratory failure or requiring outpatient 
oxygen therapy.  38 C.F.R. § 4.97, DC 6600 (2007).

Also after October 7, 1996, bronchiectasis is rated, in part, 
on incapacitating episodes of infection that require bed rest 
and treatment by a physician.  A 10 percent rating is 
warranted for symptoms of an intermittent productive cough 
with acute infection requiring a course of antibiotics at 
least twice a year.  A 30 percent rating is warranted for 
incapacitating episodes of infection of two to four weeks 
total duration per year, or; daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year.  A 60 percent rating is 
warranted for incapacitating episodes of infection of four to 
six week total duration per year, or; near constant findings 
of cough with purulent sputum associated with anorexia, 
weight loss, and frank hemoptysis and requiring antibiotic 
use almost continuously.  A 100 percent rating is warranted 
for incapacitating episodes of infection of at least six 
weeks total duration per year.  38 C.F.R. § 4.97, DC 6601 
(2007).

The Board notes that the veteran was afforded a VA 
respiratory examination in February 2005.  However, it is not 
clear whether the examiner considered both the old and new 
regulations in considering the veteran's claim for an 
increased rating for chronic bronchitis and bilateral 
bronchiectasis and not all evidence needed to rate a back 
disability pursuant to both sets of regulations was obtained.  
Therefore, the Board finds that further VA examination with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
respiratory examination to determine 
the current nature and severity of his 
respiratory disability, with 
consideration of the current rating 
criteria and the previous rating 
criteria.  The claims file should be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  
All indicated testing, to include 
pulmonary function testing, should be 
completed.  The examiner should state 
the results of the testing with regard 
to the veteran's FEV-1, FEV-1/FVC, and 
DLCO (SB); his maximum oxygen 
consumption; whether he has cor 
pulmonale, right ventricular 
hypertrophy, pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or episodes of acute 
respiratory failure; and whether he 
requires outpatient oxygen.  The 
examiner should state whether the 
pulmonary function tests are indicative 
of severe ventilatory impairment.

The examiner should describe the 
severity of any cough (i.e., moderately 
severe or severe) and the severity and 
amount of any expectoration, dyspnea on 
exercise, rales throughout the chest, 
and beginning chronic airway 
obstruction.  The examiner should 
indicate whether the veteran has any 
emphysema, or an impairment in general 
health manifested by a loss of weight, 
anemia, or occasional pulmonary 
hemorrhages, demonstrated by lipiodol 
injection and layer sputum test.

The examiner should also state either 
the length of time during the past 
twelve months that the veteran has had 
incapacitating episodes due to the 
respiratory disabilities; or whether 
there are near constant findings of 
cough with purulent sputum associated 
with anorexia, weight loss, and frank 
hemoptysis, and whether continuous use 
of antibiotics is required.  An 
incapacitating episode is one that 
requires bedrest and treatment by a 
physician.

2.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

